UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-172135 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 27-1847645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Wall Street, 11th Floor, New York, NY 10005 (Address of principal executive offices) (Zip Code) 1-646-328-1502 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 73,620,391shares of common stock are issued and outstanding as of May 14, 2013. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 5 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 13 ITEM 4. CONTROLS AND PROCEDURES 13 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. MINE SAFETY DISCLOSURES 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 16 SIGNATURES 17 2 Table of Contents PART I – FINANCIAL INFORMATION Forward Looking Statements This quarterly report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "CIS" mean China Industrial Steel Inc., unless the context clearly requires otherwise. 3 Table of Contents ITEM 1 FINANCIAL STATEMENTS. CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) March 31, December 31, ASSETS Current Assets: Cash $ $ Bank notes receivable Accounts receivables, net Inventories, net Advances to suppliers, net VAT recoverable Advances to related parties Other current assets Total Current Assets Machinery and Equipment, Net Machinery and Equipment - acquired from related parties, Net Total Machinery and Equipment, Net Other Assets: Restricted cash Land use rights and buildings under capital leases Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accounts payable - related parties Accrued liabilities Taxes payables Bank loans payable Bank notes payable Equipment loan payable - related parties - current Current obligations under capital leases - related parties - current Short term loan payable - related party Customer financing Advances from customers Total Current Liabilities Long Term Liabilities: Equipment loan payables - related parties - non current Obligation under capital leases - related parties - non current Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 980,000,000 authorized, 73,620,391 and 73,620,391 issued and outstanding at March 31, 2013 and December 31, 2012, respectively Paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (IN US DOLLARS) (UNAUDITED) Three Months Ended March 31, Revenues Sales to customers $ $ Sales to related parties Total Revenues Cost of Revenue Cost of Revenue - non-related parties Cost of Revenue - related parties Total Cost of Revenue Gross Profit Selling and General and Administrative Expenses Selling and General and Administrative Expenses - non-related parties Selling and General and Administrative Expenses - related parties Total Selling and General and Administrative Expenses Income From Operations Other Income (Expenses) Interest income Interest expense ) ) Interest expense - related parties ) ) Total Other Income (Expenses) ) ) Income from operation before income tax Provision for income tax Net Income Earnings Per Share - Basic and Diluted $ $ Weighted Average Shares Outstanding - Basic and Diluted Other Comprehensive Income: Foreign currency translation gain ) Comprehensive Income $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision (reduction) for allowance for doubtful accounts receivable ) Allowance for doubtful advances to suppliers Depreciation Amortization of land use rights and buildings under capital leases Changes in operating assets and liabilities: (Increase) decrease in accounts receivables ) (Increase) decrease in bank notes receivable ) (Increase) decrease in inventories ) Decrease (increase) in advances to suppliers ) Decrease (increase) in VAT recoverable ) Increase in other current assets ) - Decrease (increase) in advances to related parties ) (Decrease) increase in accounts payable ) Increase in accounts payable - related parties Increase in accrued liabilities Increase in bank notes payable - (Decrease) increase in advances from customers ) Increase (decrease) in taxes payables ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Capital expenditures ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from bank loans Repayment of bank loans ) ) Proceeds from short term loan - related parties - Repayment of short term loan - related parties - ) Payment of obligation under capital lease - related parties ) ) Deposit of restricted cash - ) Net Cash Provided (Used in) by Financing Activities ) Effect of Exchange Rate Changes on Cash Net Increase in Cash and Cash Equivalents Cash - Beginning of the Period Cash - End of the Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $
